Citation Nr: 0416079	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  91-51 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss on an extraschedular 
basis.  



REPRESENTATION

Appellant represented by:	Merritt R. Blakeslee, Attorney



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 RO decision, which denied 
a compensable rating for the veteran's service-connected 
bilateral hearing loss.  

In an August 1992 decision, the Board denied claims of 
service connection for a balance disorder and a compensable 
rating for the service-connected defective hearing.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a November 1994 Memorandum Decision, the Court affirmed 
the Board's denial of a compensable rating for the service-
connected defective hearing on a schedular basis.  The Court 
also vacated and remanded the issues of service connection 
for a balance disorder and an extraschedular rating for the 
service-connected defective hearing.  The Board then remanded 
those issues to the RO for additional development.  

In a May 1996 rating decision, the RO combined the disability 
for the bilateral hearing loss, tinnitus, and balance 
problems, assigning a 30 percent rating effective on June 28, 
1989.  Thereafter, the case was returned to the Board.  

In June 1997, the Board remanded the case to the RO for 
additional development.  

In an August 1999, the RO granted an earlier effective date 
of July 8, 1987 for the assignment of a 30 percent rating for 
the service-connected balance disorder with tinnitus and a 
separate noncompensable rating for the service-connected 
bilateral hearing loss.  Further, the RO granted a separate 
10 percent rating for the service-connected tinnitus, 
effective on June 10, 1999.  

In the August 1999, the RO specifically declined to refer the 
issue of an extraschedular rating for the service-connected 
bilateral hearing loss to the Chief Benefits Director or the 
Director, Compensation and Pension Service.  Thereafter, the 
case was returned to the Board.  

In January 2001, the Board remanded the case to the RO for 
additional development.  

In February 2003, the RO referred the issue of an 
extraschedular rating for the service-connected bilateral 
hearing loss to the Director, Compensation and Pension 
Service, who determined in an April 2003 administrative 
review that an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) was not warranted in this case.  
Thereafter, the case was returned to the Board.  



FINDINGS OF FACT

1.  The veteran works in an entry-level position as a records 
clerk for his state government; he has held this clerical 
position since 1993.  

2.  The service-connected bilateral hearing loss is not shown 
to present an exceptional or unusual disability picture, 
including marked interference with employment, so as to 
render impractical the application of the regular schedular 
standards.  





CONCLUSION OF LAW

An extraschedular evaluation is not warranted for the 
veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 3.321(b) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless for the reasons 
specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002)  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample evidence of record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his attorney, 
moreover, have been accorded ample opportunity to present 
evidence and argument on his behalf.  

Further, the Board's previous remands and the letter of June 
2003 (generally discussing VCAA) along with earlier Statement 
of the Case and supplements thereto, the veteran and his 
attorney have been notified of the evidence needed to 
establish the benefit sought, and via those documents, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  




Analysis

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  However, the RO has 
considered an extraschedular rating for the veteran's 
bilateral hearing loss disability, and therefore the matter 
is before the Board for review.  

Ordinarily, VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2003).  

The Board believes that an exceptional or unusual disability 
picture that would to render impractical the application of 
the regular schedular provisions is not present in this case.  

In statements submitted by and on behalf of the veteran, it 
is contended that the veteran's hearing loss markedly 
interferes with his employment in a number of ways:  the 
inability to hear in the presence of background noise makes 
communications with his co-workers very difficult and 
prevents him from obtaining any position that would involve 
communicating with the public; the degradation of his speech 
exacerbates the difficulties in communicating with his co-
workers and the public; and the inability to communicate 
normally with his co-workers, employers, and potential 
employers has led them to form erroneous views of his 
intelligence, abilities and desire to cooperate, which has 
further restricted his employment options.  

Such statements are supported in part by lay statements of 
record, which indicate that the veteran is "underemployed" 
in his present position given his intelligence, education, 
aptitudes, acquired skills and work ethic, but that he may 
not be considered for promotions or some jobs due to his 
hearing problems.  These statements, dated in July and August 
2000, are from the veteran's brother, sister, and two co-
workers.  

However, since 1993, the record shows that the veteran has 
worked in an entry-level position as a records clerk for his 
state government.  With the exception of two temporary 
assignments, he has remained in the same clerical position 
with the nature and level of his tasks unchanged.  This is 
shown by documentation from the human resources and payrolls 
administration at the veteran's place of work.  

The Board takes cognizance of the fact that, in this case, VA 
regulations call for a noncompensable disability rating where 
hearing loss is obviously demonstrated but that the schedular 
threshold for compensation is somewhat higher than minimal.  
See 38 C.F.R. § 4.85, 4.86(a), Diagnostic Code 6100.  

The Board is also aware that the veteran is compensated for 
service-connected tinnitus (10 percent disabling) and 
service-connected balance disorder (30 percent disabling).  
It is conceivable that the tinnitus is partially responsible 
for some of the veteran's hearing difficulties.  

However, based on the medical evidence of record that 
indicates bilateral hearing loss, as well as the statements 
of the veteran and others that indicate that such hearing 
loss impacts him in his position as a records clerk, the 
Board finds that a compensable rating may not be assigned on 
an extraschedular basis.  

The Board notes that the RO sent this case to the Director of 
VA Compensation and Pension Services for consideration of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1).  In 
an April 2003 determination, the Director, Compensation and 
Pension Service, found that the veteran's service-connected 
hearing loss, while impairing his employment and social 
functioning, did not markedly interfere with employment to 
such an extent as to present an exceptional disability 
picture to warrant an extraschedular evaluation.  

The Board agrees and finds that there is not marked 
interference with employment as demonstrated by average 
industrial impairment beyond that contemplated by the 
regulations governing the rating of service-connected hearing 
disability.  It is also the Board's judgment that the 
demonstrated detrimental impact on his employment in terms of 
the loss of working time would not warrant the assignment of 
a compensable rating on an extraschedular basis.  
 
The veteran has some difficulties in his employment due to 
his service-connected hearing loss, but his disability as 
evaluated under Diagnostic Code 6100 of VA's Schedule for 
Rating Disabilities (38 C.F.R. § Part 4) does not allow for a 
compensable rating for the measured disability.  

Evaluating disability under the Rating Schedule is intended 
to compensate, as far as can practicably be determined, the 
average impairment in earning capacity resulting from the 
service-connected disability.  Further, the degree of 
disability is considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the grade of 
disability.  38 C.F.R. § 4.1.  

Thus, in this case, the veteran's current schedular 
disability rating of no percent for the service-connected 
hearing loss already contemplates average earning capacity 
impairment as established by the Rating Schedule.  In 
determining that his disability does not warrant a 
compensable rating on a basis beyond the schedular criteria, 
the Board cannot find that he presents an exceptional or 
unusual disability picture that would obviate the application 
of these rating criteria.  

A careful review of the record shows that, despite his 
hearing loss, the veteran has adequately performed his daily 
duties as a records clerk.  The documentation in the record 
concerning annual performance appraisals shows that he has 
consistently and satisfactorily completed his work 
assignments on time and with little supervision.  

Moreover, it shows that he is dependable, seldom calling in 
sick or requesting time off.  While there are no current 
performance evaluations in the record (the last being dated 
in 1998), there is no document from his employer indicating 
that his performance has been significantly impacted in a 
detrimental manner by his hearing loss disability, nor has 
the veteran claimed that he is unable to complete his daily 
duties to a satisfactory degree.  

In a November 2001 VA social and industrial survey, a social 
worker concluded that the veteran's hearing loss would 
interfere with optimal participation in group meetings such 
as staff meetings.  In February 2002 and July 2002 treatment 
records, a private doctor opined that the veteran's hearing 
loss made conversation in background noise extremely 
difficult and hampered his ability to work in employment 
fields requiring conversation in background noise.  The 
doctor also stated that the veteran had a very difficult 
hearing loss to amplify, which clearly caused problems with 
his work environment, but that he was nevertheless doing well 
with amplification.  

In a January 2003 joint memorandum by the doctor and the VA 
social worker, both of whom reviewed the veteran's claims 
file, it was opined that the veteran's hearing aids did not 
fully compensate for his high frequency loss and effects of 
the acoustical environment, that his hearing loss would put 
limits on the types of jobs he was capable of performing 
otherwise, that his disability would affect his ability to 
participate fluently in group meetings or conversations with 
office background noise, that co-workers have documented his 
difficulty with more informal social interactions in the 
office which also affected professional interaction and 
perceptions of functioning on the job, and that the range of 
job duties and job environments were limited for the veteran 
due to his impairment.  

The conclusion of these examiners was that the veteran's 
service-connected disability put restrictions on the range of 
jobs he was otherwise capable of doing and might possibly 
affect advancement in his current job.  In that regard, the 
veteran and his representative have argued in various lengthy 
"briefs" that the veteran was "grossly underemployed" in 
his current job and that his hearing loss had had a 
"devastating effect" on his employment, including his 
current job.  

In a September 2003 written brief, the veteran's 
representative stated that a meaningful vocational assessment 
of the veteran should be undertaken to determine if there is 
evidence of marked interference, and proffered many 
suggestions in that regard.  The representative argued that 
such an evaluation would be "capable of measuring with 
considerable precision" if the veteran's hearing loss had 
kept him from advancing in employment.  

Even if the veteran was afforded such an evaluation and the 
degree that hearing loss has lowered his occupational 
potential is obtained, such a finding would be purely 
speculative.  Also, there would be difficulty in interpreting 
the results of the evaluation in order to assign a disability 
rating on an extraschedular basis.  

The Board is mindful of the lack of regulatory guidance in 
this respect.  Even turning to the Rating Schedule in an 
attempt to analogize the veteran's hearing loss impairment to 
a closely related disease or injury (see 38 C.F.R. § 4.20) is 
problematic in a case such as this where the veteran is 
already separately rated at compensable levels for service-
connected tinnitus (at 10 percent) and service-connected 
balance disorder (at 30 percent).  

As noted, the veteran's hearing loss as evaluated under 
38 C.F.R. § 4.85, Diagnostic Code 6100, is noncompensable.  
The veteran's representative indicated in a September 2003 
written brief that the hearing tests provided by the VA 
provided an "artificial and imperfect measurement" of the 
veteran's hearing in a workplace environment, and that the 
veteran underwent a "Hearing In Noise Test" (HINT) at his 
own expense to measure the extent he is limited in his 
ability to hear or discriminate sounds in situations where 
background noise was present.  

The results of that private November 2000 evaluation 
apparently differed dramatically from those of the VA-
administered hearing tests upon which the veteran was 
evaluated under Diagnostic Code 6100.  The private 
audiologist concluded that the veteran had impairment in 
communication in the presence of noise as compared to normal 
listeners.  

In April 2001, the audiologist provided additional comments 
to the effect that the veteran's HINT performance revealed 
abnormalities secondary to his hearing impairment in both 
ears, with his right ear more impaired in more difficult 
listening environments.  (The veteran's representative stated 
that the test results were so low that it was not possible to 
calculate a meaningful percentile relative to a sample 
population.)  

In a January 2000 letter to the RO, a private audiologist, 
stated that none of the tests such as the "Speech Perception 
In Noise" (SPIN) test reflected "real world" situations 
and conditions, and consequently the results could not be 
generalized.  He concluded that "it would be very difficult 
for anyone, regardless of the tests used, to quantify in any 
valid and meaningful fashion, the extent of [the veteran's] 
hearing difficulties."  

The Chief of the Audiology Clinic at the Togus VA Medical 
Center indicated in a March 2000 memorandum that the SPIN 
test had never been used in the VA system and that it would 
be extremely difficult to interpret the test for purposes of 
VA compensation.  He listed other reasons why the SPIN test 
was not appropriate, to include that research suggested the 
test was not widely used and was not standard practice in 
clinical settings, possibly for reasons that one study 
suggested poor correlations between speech recognition scores 
on the SPIN test and ratings on a self-assessment test.  

In view of the foregoing discussion, it would not be an 
accurate or reliable method to attempt to apply the HINT 
results to the schedular criteria of Code 6100, for purposes 
of assigning an extraschedular rating.  Thus, the Board finds 
no basis in this case for undertaking an alternative form of 
hearing testing other than that as specified by the provision 
of 38 C.F.R. § 4.85.  

In carefully considering the veteran's contentions and the 
voluminous record, it is the Board's conclusion that the 
overall evidence does not support the assignment of a 
compensable rating for the service-connected hearing loss on 
an extraschedular basis.  



ORDER

A compensable rating for the service-connected bilateral 
hearing loss, on an extraschedular basis, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



